     Case 2:18-cv-02216-MCE-DB Document 23 Filed 05/12/20 Page 1 of 5

1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   THE ESTATE OF JAMES BARRICK                           No. 2:18-cv-02216-MCE-DB
     and PAMELA TAYLOR, individually
12   and as successor in interest to the
     Estate of James Barrick,
13
                         Plaintiffs,
14           v.                                            ORDER
15   THE COUNTY OF SAN JOAQUIN,
     THE SAN JOAQUIN COUNTY
16   SHERRIF’S OFFICE, CINDY BORGES
     and JOHNNIE MORRIS,
17
                         Defendants.
18

19           Through the present lawsuit, the Estate of James Barrick along with James
20   Barrick’s mother, Pamela Taylor (“Plaintiffs”) seek damages for civil rights violations,
21   including cruel and unusual punishment, lack of due process, and equal protection
22   violations, as a result of the suicide of James Barrick (“Decedent”) while a pretrial
23   detainee of San Joaquin County on October 1, 2017. Plaintiffs also allege concurrent
24   state law claims.
25           Presently before the Court is Plaintiffs’ Motion to Amend the Complaint in this
26   matter pursuant to Federal Rules of Civil Procedure 15(a).1 Plaintiffs’ original lawsuit
27
             1
              All further references to “Rule” or “Rules” are to the Federal Rules of Civil Procedure unless
28   otherwise noted.
                                                          1
     Case 2:18-cv-02216-MCE-DB Document 23 Filed 05/12/20 Page 2 of 5

1    was filed on August 24, 2018. The Court’s Initial Scheduling Order, issued that same
2    day, called for fact discovery to be completed within 365 days, or by August 24, 2019.
3    ECF No. 3. On July 8, 2019, both parties lodged a stipulation with the Court which
4    requested, inter alia, that discovery be extended to November 14, 2019, due to the
5    heavy trial schedule of both counsel and the need to take multiple out-of-district
6    depositions. ECF No. 10. That Stipulation was approved by the Court on July 19, 2019,
7    Plaintiffs filed the motion now before the Court, which seeks to name two individuals,
8    Cindy Borges and Johnnie Morris, as additional defendants, on October 31, 2019, prior
9    to the extended deadline for completion of fact discovery. ECF No. 14.
10          Plaintiffs’ initial Complaint named only Sheriff Steve Moore as an individual
11   Defendant in addition to the County of San Joaquin and the San Joaquin County
12   Sheriff’s Department. According to Plaintiffs, it was only through discovery that they
13   gained an understanding of the individuals involved in the care and monitoring of
14   Decedent prior to his death, the applicable role of each individual, and the policies that
15   guided their actions. Plaintiffs’ proposed First Amended Complaint (“FAC”) deletes
16   Sheriff Moore as a party to the lawsuit, but as indicated above seeks to add Borges and
17   Morris as Defendants.
18          With respect to Ms. Borges, Plaintiff Taylor admits she talked to Ms. Borges
19   before her son’s suicide, with Borges allegedly assuring Taylor that the jail already “knew
20   about” her son and presumably the risk that incarceration posed given his suicidal
21   tendencies. Plaintiffs assert, however, that they were not aware until well after suit was
22   filed of the County’s “operational policy applicable in scenarios where a family member
23   alerted jail staff to a detainee’s risk for suicidal behavior.” Pls.’ Reply, 2: 6-10. It was
24   only after “gaining a full understanding“ of such policies and procedures, which
25   apparently included failure to house individuals in a suicide-proof cell and take other
26   precautionary measures even in the wake of such information, that Plaintiffs deemed it
27   necessary to add Ms. Borges as a Defendant.
28   ///
                                                    2
     Case 2:18-cv-02216-MCE-DB Document 23 Filed 05/12/20 Page 3 of 5

1            As to Johnnie Morris, while the County’s November 6, 2018 Initial Disclosure
2    under Rule 26(a)(1) listed Morris as an individual with information relevant to this lawsuit,
3    that Disclosure described him as only “present during resuscitation attempts.” See Ex. A
4    to the Declaration of Mark Berry, ECF No. 18-1. Plaintiffs assert there was no mention
5    that Morris was the correctional officer responsible for monitoring Decedent during the
6    last hours of his life. Plaintiffs subsequently learned, apparently through discovery, that
7    Morris had allegedly failed to properly monitor Decedent by checking on him periodically.
8    This conduct, according to the proposed FAC, was inconsistent with written
9    departmental policy for checking on sleeping inmates/detainees during the early morning
10   hours when Decedent’s suicide occurred. FAC, ¶ 22. Plaintiffs assert that had the
11   County’s written policies been followed by Morris, and if Decedent had been monitored
12   as he should have been, his death could have been prevented. Id. at ¶ 18. In essence,
13   Plaintiffs assert that adding Morris (as well as Borges) became evident once they were
14   “able to compare formal county policy with the deposition testimony of key individuals.”
15   Pls.’ Reply, ECF No. 19, 3:25-27.
16           In opposing the Motion, counsel for the County Defendants, while not objecting to
17   Sheriff Moore’s dismissal, does take issue with amending the lawsuit at this juncture to
18   add Borges and Morris. Defense counsel asserts, as discussed above, that Plaintiffs
19   had long known the identities of Borges and Morris and have failed to justify their delay
20   in not moving to amend earlier. The County further asserts that it would be prejudicial to
21   add those individuals now since doing so may necessitate the retention of additional
22   experts to testify as to the appropriate standard of care.2
23           Rule 15(a), under which Plaintiff’s Motion is brought, provides that “leave [to
24   amend] shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a). The policy
25   of favoring amendments to pleadings, as evinced by Rule 15(a), “should be applied with
26   extreme liberality.” United States v. Webb, 655 F.2d 977, 979 (9th Cir. 1981). Once a
27           2
               The County further asserts that amendment would be futile in any event because Borges and
     Morris are purportedly entitled to qualified immunity. That argument, however, is a substantive matter
28   going to the merits beyond the purview of whether amendment should be permitted in the first place.
                                                         3
     Case 2:18-cv-02216-MCE-DB Document 23 Filed 05/12/20 Page 4 of 5

1    district court has filed a pretrial scheduling order pursuant to Rule 16, that Rule’s
2    standards control. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607-08
3    (9th Cir. 1992). Prior to the final pretrial conference in this matter, which has not yet
4    been scheduled before the undersigned, the Court can modify its scheduling order upon
5    a showing of “good cause.” See Fed. R. Civ. P. 16(b).
6           As indicated above, the Court issued its Pretrial Scheduling Order on August 24,
7    2018, the same day Plaintiffs’ Complaint was filed. One could therefore argue that on a
8    technical basis Plaintiffs have to satisfy the more rigorous “good cause” standard under
9    Rule 16(b) despite the fact that the Court’s Scheduling Order was issued at the very
10   onset of the case, and further provided no restriction upon the parties’ initial ability to
11   amend their pleadings. Nonetheless, because the Court believes that Plaintiffs have
12   satisfied the “good cause” standard in any event, any distinction between Rule 15(a) and
13   Rule 16(b) is of no moment in this particular matter.
14          “Unlike Rule 15(a)’s liberal amendment policy, which focuses on the bad faith of
15   the party seeking to interpose an amendment and the prejudice to the opposing party,
16   Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the party seeking
17   the amendment.” Johnson, 975 F.2d at 609. In explaining this standard, the Ninth
18   Circuit has stated that:
19                 [A] district court may modify the pretrial schedule “if it cannot
                   reasonably be met despite the diligence of the party seeking
20                 the extension.” Moreover, carelessness is not compatible
                   with a finding of diligence and offers no reason for a grant of
21                 relief. Although the existence or degree of prejudice to the
                   party opposing the modification might supply additional
22                 reasons to deny a motion, the focus of the inquiry is upon the
                   moving party’s reasons for seeking modification. If that party
23                 was not diligent, the inquiry should end.
24   Id. (citations omitted).
25          In the present matter it appears that Plaintiffs have exercised the required
26   diligence. Due to the trial schedule of counsel for both parties, as well as the number of
27   depositions involved, it appears both parties realized discovery had to be extended and
28   therefore stipulated to continue fact discovery from August 14, 2019 to November 4,
                                                    4
     Case 2:18-cv-02216-MCE-DB Document 23 Filed 05/12/20 Page 5 of 5

1    2019. Although not completely clear from the papers submitted, given that stipulation
2    most of the necessary discovery was probably completed after July 19, 2019, when the
3    Court approved the parties’ requested extension. The deposition of Plaintiff Taylor, for
4    example, was not taken by defense counsel until November 8, 2019, just days before
5    discovery was scheduled to close.
6           Plaintiffs filed the present motion on October 31, 2019, some two weeks prior to
7    the November 14, 2019 discovery cutoff, after discovery obtained during the previous
8    months showed the alleged culpability of Borges and Morris as indicated above. Under
9    the circumstances present, the Court cannot conclude that Plaintiffs were not suitably
10   diligent. Nor is the Court persuaded by the only alleged prejudice identified by Plaintiffs
11   in permitting the amendment, since, as Plaintiffs point out, expert analysis as to the
12   standard of care applicable to both Morris and Borges would probably have been
13   necessary in any event with respect to already existing claims against the County for
14   negligent supervision.
15          For all the foregoing reasons, Plaintiffs’ Motion to Amend Complaint (ECF No. 14)
16   is therefore GRANTED.3 Plaintiffs are directed to file their Proposed First Amended
17   Complaint not later than ten (10) days after the date this Order is electronically filed.
18          IT IS SO ORDERED.
19   Dated: May 12, 2020
20

21

22

23

24

25

26

27
            3
              Because oral argument would not be of material assistance, the Court ordered this matter
28   submitted on the briefs. E.D. Cal. Local Rule 230(g).
                                                        5
